Citation Nr: 1229554	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-34 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a compensable evaluation for malaria.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for left hand arthritis.

5.  Entitlement to service connection for right hand arthritis.

6.  Entitlement to service connection for left knee arthritis.

7.  Entitlement to service connection for right knee arthritis.

8.  Entitlement to service connection for gall bladder removal.



REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1967 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2004 and April 2007 rating decisions by the Honolulu, Hawaii, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The September 2004 decision denied service connection for hypertension, a heart condition, hearing loss, and tinnitus, and denied a compensable evaluation for malaria.  The April 2007 decision denied service connection for arthritis of the bilateral hands and knees and for removal of the gall bladder.

In the substantive appeal filed in November 2009, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  However, when contacted by the Board regarding his request, he stated that he did not want a hearing at all.  He asked for consideration of his appeal on the evidence of record.

In June 2010, the Board remanded all appellate matters to the RO, via the Appeals Management Center (AMC), for further development.  During the course of processing that remand, VA granted service connection for hypertension with cardiomegaly; this was a full grant of the benefits sought on appeal with regard to the cardiovascular system, and therefore there is no further question for consideration by the Board with respect to those issues.

The Veteran initiated additional appeals of denials of service connection for a lung condition and high cholesterol in the September 2004 decision, but excluded those disabilities from his October 2006 VA Form 9 perfecting his appeal.  Those issues are not currently under appeal.

The issues of service connection for bilateral hearing loss and gall bladder removal are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was infected with malaria in service, which has resolved with no residuals.

2.  Currently diagnosed tinnitus was not first manifested on active duty service, and the preponderance of the evidence is against a finding that tinnitus is related to military service.

3.  Arthritis was not first manifested in service or during the first post-service year; the preponderance of the evidence is against a finding that arthritis is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.88b, Diagnostic Code 6304 (2011).

2.  The criteria for service connection of tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for service connection of left hand arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  The criteria for service connection of right hand arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

5.  The criteria for service connection of left knee arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

6.  The criteria for service connection of right knee arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  March 2004, March 2006, November 2006, June 2009, July 2010, October 2010, and March 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Letters since March 2006 also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters also informed him of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a June 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  While there is some indication of the existence of potentially relevant private hospital records from at least 1974, the Veteran has not provided the information or releases necessary for VA to obtain such evidence, despite requests to do so in 2010 and 2012.  Further, VA has investigated the Veteran's August 2003 allegation of Reserve service from 1970 to 1982, and found no evidence of any such service or associated records.  The Veteran has in fact altered his allegation, stating in March 2006 and August 2011 that he only attempted to enroll in the Reserves in the early 1980's, and was not actually a member.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were afforded the Veteran in 2004, 2007, 2008, and 2010; the examiners made all required clinical findings and have offered requested opinions with supporting rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Service treatment records established that the Veteran contracted malaria in service, and was hospitalized for a short period of treatment.  Service connection for malaria was granted in an August 1970 rating decision, and a 10 percent evaluation was assigned under the criteria in effect at that time.  A compensable evaluation was warranted with recent disease activity in the past year, or when moderate residual disability was shown.  38 C.F.R. § 4.88a, Code 6304 (1970).  After one year, during which no disease activity was shown, the rating was reduced to 0 percent, and has remained at that level since.

The currently applicable Code 6304 criteria provides that a 100 percent evaluation is assigned for malaria during periods of active disease, confirmed by the "presence of malarial parasites in blood smears."  When inactive, malaria is to be rated based on residuals affecting other body organ and systems.  38 C.F.R. § 4.88b, Code 6304.

The Veteran does not allege any recent recurrence of malaria.  He merely notes that he is not allowed to donate blood, and feels this represents a disability.

VA examinations were conducted in August 2004, March 2007, and August 2010.  All examiners accurately noted the in-service diagnosis of malaria, through laboratory results showing plasmodium vivax infection.  The 2004 and 2007 examiners noted the Veteran's reports of past recurrences of malaria, in the early 1970's, but all examiners stated that there was no recent recurrence of the disease.  Smears in 2004 and 2007 were negative for malaria; no test was done in 2010.  There is no evidence of active disease at any time during the pendency of the claim, or for many years prior.

Moreover, there is no evidence of any residual involvement of any other body system or organs.  In August 2004 and March 2007, doctors did note abnormal test results in a comprehensive blood panel.  These indicated possible liver or gall bladder problems; the Veteran had his gall bladder removed in 1974.  At the March 2010 VA examination, in response to the Board's specific inquiry, the examiner stated that potentially involved systems were all normal.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Schedule accounts for active disease and for residual damage to organs and body systems affected by malaria.  This fully accounts for all symptoms and manifestations of malaria; the Schedule is adequate.  The Veteran argues that the inability to donate blood works a disadvantage on him, but such an ancillary legal restriction is not a disability as contemplated by the VA system.  Moreover, even if this were a symptom not contemplated by the Schedule, it is not a restriction on employment or a showing of excessive hospitalization.  Further consideration of extraschedular evaluation is not warranted.  

In the absence of lay or medical evidence of active disease or any residual impairment of any organ or system, an increased, compensable evaluation is not warranted.  The preponderance of evidence is against the claim; there is no doubt to be resolved.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Sensorineural hearing loss, as an organic disease of the nervous system, and arthritis  are listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Tinnitus

Service personnel records show the Veteran was assigned to a combat engineer battalion; he was likely exposed to machinery and equipment noise.  Further, he served in Vietnam, and was likely exposed to artillery and gunfire.  Acoustic trauma in service is established.

Service treatment records, covering the entirety of the Veteran's military service, show no treatment for or complaints of tinnitus, or reports of buzzing, ringing, or clicking in the ears.  The first reference to tinnitus reflected in the record was on the August 2003 claim form.  

In numerous statements submitted in connection with his claim, the Veteran has reported on his extensive noise exposure, and has alleged that this trauma caused or contributed to his current problems.  He has not clearly alleged that he first experienced tinnitus in service; he has stated that his initial trauma was in service, and that trauma was the "initial cause."  He did report in December 2008 that "constant ringing of the years [sic] continues to this day," but he went on to state that the current diagnosis was the result of "aggravation throughout my civilian life."

Private medical records from that civilian life include frequent audiometric testing from 1997 to 2005, apparently related to the Veteran's employment.  These document his hearing loss disability, but make no mention of tinnitus or similar complaints.  They do indicate at least one period of extensive post-service noise exposure immediately prior to his initial complaint of tinnitus.

A VA examination was conducted in March 2008; the claims file was reviewed in conjunction with the examination.  The Veteran reported that bilateral recurrent tinnitus, described as a ringing sound, was his chief complaint.  The Veteran stated he was exposed to extensive noise in service, but since service had not had acoustic trauma.  He worked as an electrician, and denied recreational noise exposure.  He stated that tinnitus had started around 1970 or so.  He could not recall details. The examiner opined that is was less likely than not that tinnitus was caused by in-service noise exposure.  The opinion was based on the absence of any reference to tinnitus in service records; the Veteran's report that tinnitus began after service; the documented use of Prozac, which lists tinnitus as a potential side effect; and the Veteran's lack of recall and clarity when discussing the disability he called his chief complaint.

While it is unquestioned that the Veteran sustained his initial acoustic trauma in service, there is no competent and credible evidence of tinnitus on active duty.  The Veteran has never alleged such; he has at best stated that the condition began in the year following service.  Tinnitus is not a listed chronic disease, and is not identified as a disease of the nervous system; it is not subject to presumptive service connection. 38 C.F.R. §§ 3.307, 3.309.

Further, although the Veteran is competent to report, describe, and diagnose tinnitus, as the condition is observable to a layperson, his statements are not credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  He has made conflicting statements regarding his alleged Reserve service.  He has also, more importantly, provided misleading or incorrect noise exposure histories to VA in seeking compensation.  Private audiological records from 1997 to 2005 document that the Veteran was exposed to excessive noise in his work.  He required regular monitoring, and was fitted several times for custom ear protection.  These facts are at odds with his reports to the VA examiner that he had no occupational or recreational exposure.  The Board has reached its credibility determination independently, but notes that the VA examiner, who personally interacted with the Veteran, also indicated that there were questions over the veracity of the Veteran's allegations.

The competent and credible evidence of record does not demonstrate the presence of tinnitus until well after service.  The sole competent opinion regarding the etiology of the tinnitus, from the March 2008 VA examiner, is negative and relies on clearly enunciated and rational reasons, including post-service use of a potentially ototoxic medication.  The Veteran's opinion that remote in-service noise exposure caused him to later develop tinnitus is not competent; the Veteran is competent only to report what he observes, including self-evident cause and effect relationships.  Layno v. Brown, 6 Vet. App. 465 (1994).  Onset many years after trauma is not such a relationship.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for tinnitus is not warranted.

Arthritis

As the analyses of the claims for service connection of left and right hand and left and right knee arthritis are substantially the same, they are discussed together.

The Veteran does not allege any specific injury or trauma to the knee or hands in service.  He instead argues that the general strain of military service caused arthritis.  He does state that while in service he did not report to sick call because he was treating his aches and pains himself with pain relievers.  He also reported that he was told that he was at "high risk" for arthritis when he tried to enroll in the Reserves in the 1980's; this was attributed to a hairline crack in his wrist and "cracking" he felt in his knees.

Service treatment records show no complaints of or treatment for any knee or hand injury or trauma, or any other physical injury or incident which could reasonably have impacted the claimed joints.  

Post service medical records show a diagnosis of right knee arthritis as of 2004, based on x-rays.  He continues to be treated for this condition.  He also complained of left knee and bilateral hand pain and stiffness periodically; while there is no diagnosis of arthritis reflected in the record, his competent lay reports are taken as an indication of current disability for purposes of this adjudication. 

However, service connection requires a showing of a disease or injury in service, and none is shown.  Although the Veteran was undoubtedly exposed to physical hardships in service, as he reports, he does not state how or if these hardships impacted his knees or hands.  At best, he describes generalized aches and pains, without reference to the joints he claims benefits for.  He himself stated in 2008 that his age was "catching up" with him, causing "all this pain and problems."  His generalized reports are insufficient to indicate even a possibility of injury or disease in service; there is no reasonable inquiry which can be made with regard to a nexus.  In the absence of any disease or injury in service, there can be no nexus shown on a direct basis.

Finally, the record does not reflect the presence of arthritis until many years after service, and that only in the right knee.  In 2008, the Veteran stated that he was still at risk of, not diagnosed with, arthritis in the 1980's.  This is consistent with medical records, which do not show arthritic changes until 20 years later.  Presumptive service connection is not applicable.  38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Service connection for arthritis of the bilateral knees and hands is not warranted.











ORDER

Entitlement to a compensable evaluation for malaria is denied.

Service connection for tinnitus is denied.

Service connection for left hand arthritis is denied.

Service connection for right hand arthritis is denied.

Service connection for left knee arthritis is denied.

Service connection for right knee arthritis is denied.


REMAND

With regard to the claims for hearing loss and removal of the gall bladder, remand for further development is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Hearing Loss

All available service treatment records have been obtained; the Veteran did not serve in any capacity after his December 1969 discharge from service.  The records associated with the claims file include an August 1967 entrance examination; this documents the presence of a hearing loss disability upon entry into service.  In relevant part, regulations provide that a disability exists "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater...."  38 C.F.R. § 3.385.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The entrance examination audiometric results, dated in August 1967, have therefore been converted to ISO standard thorough addition of an appropriate conversion factor.  At entry, audiometry showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
25
30
35
LEFT
25
20
30
30
30

There are no other audiometric results of record until March 1997; at separation from service, no audiometric testing was performed.  The results of a normal whispered voice test are noted.  The private March 1997 audiometry showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
40
40
35
35
LEFT
35
40
35
25
25

Subsequent audiometries showed progression of hearing loss from 1997 to the VA examination in March2008.  At that time, the examiner stated that the documented acoustic trauma in service "was not a factor in the hearing deterioration during the past 10 years."  Unfortunately, this opinion fails to address whether in-service noise exposure had any impact on the state of the Veteran's hearing prior to March 1997.

The record establishes that a hearing loss disability existed prior to service, as shown on examination; the Veteran is not presumed sound at entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  VA must still, however, consider whether the pre-existing condition was aggravated by service.  Some of the puretone thresholds in 1997 are worse than in 1967, establishing a possibility of a causal connection to service.

Aggravation may not be presumed here.  There is no evidence of worsening over service.  Service treatment records show no treatment for or complaints related to hearing problems, and the sole medical evidence of record, the whispered voice test, shows no change in hearing acuity at separation.  Further, the Veteran has not clearly alleged any worsening in service; he states only that he was initially exposed to noise in service and this then lead to his hearing loss.  In the absence of a showing of worsening, the presumption of aggravation is not triggered.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A remand is therefore required to obtain a medical opinion as to whether the Veteran's pre-existing hearing loss disability was aggravated by service.  

Gall Bladder

The veteran has alleged that his 1974 gall bladder removal was due to his consumption of tainted water in Vietnam; he maintains that he was exposed to unsanitary conditions, including drinking from untreated sources and use of water purified with tablets.  He reports that he used pepto bismol to treat stomach problems in service, and hence did not report to sick call.

The Veteran's competent lay statements raise a possibility of establishing a nexus between his gall bladder removal and service.  Both the fact of gall bladder removal and the possibility of residual effects are established by current VA records.  Examination is therefore required.  38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Records reflect that the Veteran underwent gall bladder removal in 1974, at Guam Memorial Hospital.  The Veteran has several times been asked to supply those records or appropriate releases to permit VA to obtain them on his behalf, but he has not done so.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the VA medical center in Honolulu, Hawaii, and all associated clinics, including VA facilities on Guam, for the period of April 2011 to the present.

2.  Schedule the Veteran for a VA audiology examination.  The claims file, to include records maintained in the Virtual VA system, must be reviewed in conjunction with the examination.  The examiner must perform all required testing, and fully describe any current hearing loss disability. 

The examiner must opine as to whether the August 1967 and March 1997 audiometric results reflect a worsening of hearing disability, and if so, whether such worsening is at least as likely as not due to documented in-service noise exposure.  If aggravation of the pre-service hearing loss disability by service is identified, the examiner must identify, to the extent possible, what portion of the current level of disability is due to service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA liver, gall bladder, and pancreas examination; the claims folder, including records maintained in the virtual VA system, must be reviewed in conjunction with the examination.  The examiner must be informed that the Veteran underwent cholecystectomy in 1974, approximately four years after discharge from service.  The examiner should identify all current residuals or manifestations of the removal, and should opine as to whether any such is at least as likely as not caused or aggravated by the Veteran's military service.  His use of treated and untreated water in Vietnam must be specifically discussed.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


